PRICE, Judge.
This appeal is taken by the appellant from a judgment of the Circuit Court of Russell County denying his petition for discharge on habeas corpus and remanding him to the custody of the Sheriff of Russell County for delivery to the authorized agent of the State of Georgia. This cause was submitted on the merits and on the state’s motion to strike the record and dismiss the appeal.
Motion to Dismiss
The motion to strike the record and dismiss the appeal is upon the ground that the transcript was not filed in this court •within thirty days from the rendition of judgment as required by Title 15, Section 369, Code of Alabama 1940. The judgment was entered on April 19, 1960, and the transcript filed in this court on June 6, 1960. On June 3, 1960 the .Circuit Judge entered an order extending the time for filing the transcript to June 18, 1960. This is in accord with Supreme Court Rule 37, as amended, Code 1940, Tit. 7 Appendix, which under Supreme Court Rule 47 applies to appeals in habeas corpus cases. The trial judge may make an order, after the expiration of the thirty day period, extending the time for filing the transcript for thirty days, provided he does it so as to permit the transcript to be filed within the second thirty day period. Wanninger v. Lange, 268 Ala. 402, 108 So.2d 331; Terry v. State, 264 Ala. 133, 85 So.2d 449. The transcript having been filed here within the additional' thirty days, the motion to strike the transcript of the record and dismiss the appeal must be overruled.